Exhibit 10.49
EXECUTION VERSION
New Lender Supplement


Reference is made to the Second Amended and Restated Credit Agreement, dated as
of July 1, 2016 (as amended, amended and restated, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”; unless otherwise
defined herein, terms defined therein being used herein as therein defined),
among WILLIAM LYON HOMES, INC., a California corporation, WILLIAM LYON HOMES, a
Delaware corporation, the lenders from time to time party thereto (the
“Lenders”), and CREDIT SUISSE AG, as administrative agent (the “Administrative
Agent”).
        
Upon (a) execution and delivery of this New Lender Supplement, dated as of
November 28, 2017, by the parties hereto as provided in Section 2.21 of the
Credit Agreement and (b) receipt by the Administrative Agent and the undersigned
(the “New Lender”) of the certificate referred to in such Section 2.21 the New
Lender hereby becomes a Lender under the Credit Agreement having the Commitment
set forth in Schedule 1 attached hereto and shall be bound by the obligations in
the Credit Agreement as a Lender and entitled to the benefits of the Credit
Agreement, effective as of the Increased Facility Closing Date referred to
below.
        
The Borrower hereby makes to each of the Administrative Agent and the New
Lender, on the date hereof and on the Increased Facility Closing Date, each of
the representations and warranties contained in Section 4 of the Credit
Agreement, and each of such representations and warranties is hereby
incorporated by reference herein. The New Lender (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this New Lender Supplement and to become a Lender under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the Credit Agreement and (iii) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 6.1 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter in this New Lender Supplement on the basis of which it has made such
analysis and decision; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


THIS NEW LENDER SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


This New Lender Supplement may be executed by one or more of the parties hereto
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page hereof by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart hereof. This
New Lender Supplement shall be a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.
[Signature page follows.]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this New Lender Supplement to
be duly executed and delivered by their proper and duly authorized officers as
of the date first written above.
ZB, N.A. dba CALIFORNIA BANK & TRUST,
By /s/ Stefanus Junus
 
 
 
Name: Stefanus Junus
 
Title: First Vice President
 
 



































[WLH Signature Page to New Lender Supplement]





--------------------------------------------------------------------------------






Accepted and agreed:
WILLIAM LYON HOMES, INC.,
By /s/ Colin T. Severn
 
 
 
Name: Colin T. Severn
 
Title: Senior Vice President and Chief Financial Officer























































































[WLH Signature Page to New Lender Supplement]





--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as Administrative Agent,
By /s/ William O’Daly
 
 
 
Name: William O’Daly
 
Title: Authorized Signatory
 
 
By /s/ D. Andrew Maletta
 
 
 
Name: D. Andrew Maletta
 
Title: Authorized Signatory



















































































[CS Signature Page to New Lender Supplement]





--------------------------------------------------------------------------------





ATTACHMENT 1


Commitment and Notice Address


1.
Name of Lender:             ZB, N.A., dba California Bank & Trust

Notice of Address:            1900 Main Street
Suite 200                                
Irvine, CA 92614                            


Attention:            Valerie Nelson                                
Telephone:            949-862-7376                                
Facsimile:            949-251-7731                                


2.
Commitment:                $25,000,000



3.
Increased Facility Closing Date    November 28, 2017                            




